Citation Nr: 1529058	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in April 2013, June 2014, and February 2015, when it was remanded for additional development.  [This matter was previously considered as bilateral hearing loss.  However, the February 2015 Board decision denied service connection with respect to left ear hearing loss, on the grounds that there was no current disability for VA purposes.  Thus, the matter of left ear hearing loss is no longer in appellate status.]

The prior board decisions were issued by other Veterans Law Judges.  The matter has been reassigned to the undersigned for the purpose of this decision.


FINDING OF FACT

The Veteran's right ear hearing loss is related to his service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (such as sensorineural hearing loss as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims his current right ear hearing loss disability results from noise trauma he experienced during active duty service.  His DD 214 reflects that his military occupational specialty (MOS) while on active duty was Rifleman; exposure to acoustic trauma is conceded.

On December 1975 separation audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10


On March 2012 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
40

Speech audiometry revealed speech recognition ability of 100 percent.  The examiner diagnosed sensorineural hearing loss in the right ear.  The hearing loss shown includes an auditory threshold of 40 decibels in one of the measured frequencies; hearing loss disability for VA purposes is conceded.  What remains to be determined is whether the diagnosed right ear hearing loss disability is related to the Veteran's active service.    

The March 2012 VA examiner opined that the Veteran's hearing loss and tinnitus were likely related and that neither was likely related to service because normal hearing was shown on examination at separation from service.  

As noted above, the matter was remanded on three occasions for additional development, including VA examinations.  The examiner was to consider that the Veteran's right ear hearing showed abnormal hearing on entry to service (25 decibels at 4000 Hz; 0 to 20 is considered normal) and his conceded noise exposure during service and opine as to whether later diagnosed hearing loss might be related to service, regardless of the normal audiogram at separation (which is not a bar to service connection).  Examinations were conducted in July 2013, September 2014, and March 2015, all by the same examiner.  In all three cases, the examiner provided a negative nexus opinion, citing as rationale that the Veteran's pre-induction hearing showed normal hearing and that there were no significant threshold shifts shown between entry to service and separation.  These examination reports were all based on an inaccurate factual premise (normal hearing at entry to service) and unresponsive to the Board's express directive to consider whether hearing loss developing after service may nonetheless be related to active service.  

As medical opinions based on an inaccurate factual predicate have no probative value, Reonal v. Brown, 5 Vet. App. 458, 461 (1993), the July 2013, September 2014, and March 2015 VA examinations are not probative evidence against the Veteran's claim.  The only probative medical nexus opinion evidence remaining is the March 2012 VA examiner's opinion.  The March 2012 VA examiner provided a negative nexus opinion, but she also opined that the Veteran's tinnitus was related (i.e., of similar origin) to his hearing loss.  The Veteran has, during the pendency of this appeal, been granted service connection for tinnitus (see June 2014 Board decision).  If, as the March 2012 VA examiner opined, the Veteran's tinnitus and right ear hearing loss are of similar origin, it follows that service connection is warranted for right ear hearing loss.  As such, when viewing the matter in the light most favorable to the Veteran, the Board finds that the evidence is at least in equipoise that the Veteran's right ear hearing loss is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals





